Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker DE 102013114892A1 (note provided English translation used and referenced in the rejection below) in view of Irish et al. GB 2545922A and Kim US 2019/0181659.

Hacker teaches:
1. A scalable power unit operable to power a riding vehicle, comprising: 
a plurality of removable rechargeable battery packs (see FIGURE 1) coupled to power a riding vehicle load (see Abstract); 


Hacker fails to teach:
a battery management system including a plurality of internal control units, wherein at least one of the plurality of internal control units is positioned within each of the plurality of battery packs, wherein one internal control unit is positioned within each of the plurality of battery packs, wherein one internal control unit of the plurality of internal control units is a master control unit;
said  plurality of removable rechargeable battery packs coupled to a power bus, for powering said load electrically connected to the power bus; 
a plurality of switching elements, each controllable to operate in one of an open condition and a closed condition to allow current flow to and from the power bus; and 
functional details of said BMS controller configured to automatically manage the condition of the plurality of switching elements to control the current flow from each of the plurality of battery packs to the electrical load, and to control discharge rates of each of the plurality of battery packs.

Irish teaches:
A battery management system including a plurality of internal control units, wherein at least one of the plurality of internal control units (ie. 103a, 103b, etc., FIG6) is positioned within each of the plurality of battery packs (see FIG6), wherein one internal control unit is positioned 
It would have been obvious to incorporate said BMS configuration as taught by Irish into the system of Hacker with the motivation to provide a known and superior BMS to realize the structure of said BMS of Hacker. 
	
Kim teaches:
Said plurality of removable rechargeable battery packs coupled to a power bus  for powering said load electrically connected to the power bus (see FIG7); 
a plurality of switching elements (SW2), each controllable to operate in one of an open condition and a closed condition to allow current flow to and from the power bus; and 
said functional details of said BMS including a battery management system including functionality of  automatically manage the condition of the plurality of switching elements to control the current flow from each of the plurality of battery packs to the electrical load, and to control discharge rates of each of the plurality of battery packs.
	It would have been obvious to incorporate the details of the BMS taught by Kim into the power unit of Hacker/Irish master control unit,  with the motivation of providing desirable and known BMS functionality. 

Claim 1 combination above further includes Kim teaching of:
8. The scalable power unit of claim 1 wherein each of the plurality of switching elements is associated with one of the battery slots, and configured to be in electrical communication with a received battery pack (Kim FIG6, noting respective switch internal to said battery).  

Claim 1 combination above further includes Kim teaching of:
9. The scalable power unit of claim 1, wherein each of the battery packs includes one of the switching elements (Kim FIG6, noting respective switch internal to said battery).  

Claim 1 combination above further includes Kim teaching of:
10. The scalable power unit of claim 1, wherein the control unit selectively opens and closes the switching elements to connect the battery packs to the electrical load to power the electrical load (see FIG6 and para. 57).  


Claims 2-4, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker DE 102013114892A1 (note provided English translation used and referenced in the rejection below)  in view of Irish et al. GB 2545922A and Kim US 2019/0181659 and Shrinkle US 2014/0176073.

Hacker fails to teach said BMS functionality comprising:
2.  The scalable power unit of claim 1, wherein the battery management system is configured to control the discharge rate of each of the plurality of battery packs to maintain a state of charge of each of the battery packs in balance with the other battery packs.  
	Shrinkle teaches wherein the battery management system is configured to control the discharge rate of each of the plurality of battery packs to maintain a state of charge of each of the battery packs in balance with the other battery packs (See para. 37).  


Hacker fails to teach said BMS functionality comprising:

3. The scalable power unit of claim 2, wherein the battery management system is configured to maintain the state of charge of each of the battery packs in balance with the other battery packs by reducing the current draw from one or more battery packs having a lower state of charge relative to the other battery packs.  
	Shrinkle teaches wherein the battery management system is configured to maintain the state of charge of each of the battery packs in balance with the other battery packs by reducing the current draw from one or more battery packs having a lower state of charge relative to the other battery packs (see para. 37).  
	It would have been obvious to provide said known BMS functionality as taught by Shrinkle into the power unit of Hacker with the motivation of providing a known and desirable BMS functionality to realize said BMS functionality generically taught by Hacker. 

Hacker fails to teach said BMS functionality comprising:
4. The scalable power unit of claim 2, wherein the battery management system operates to maintain the state of charge of each of the battery packs in balance with the other battery packs by charging one or more battery packs having a lower state of charge with current drawn from one or more other battery packs having a higher state of charge.  

	It would have been obvious to provide said known BMS functionality as taught by Shrinkle into the power unit of Hacker with the motivation of providing a known and desirable BMS functionality to realize said BMS functionality generically taught by Hacker. 

Hacker fails to teach:
11. The scalable power unit of claim 10, wherein each of the switching elements comprises a first transistor and a second transistor, wherein the control unit separately controls a state of the first and second transistors to control one of a charging and a discharging of the battery pack associated with the switching element.  
	Shrinkle teaches wherein each of the switching elements comprises a first transistor and a second transistor (312, 314, FIG4) , wherein the control unit separately controls a state of the first and second transistors to control one of a charging and a discharging of the battery pack associated with the switching element (see para. 32 and 30).  
	It would have been obvious to provide the known charge/discharge switch structure as taught by Shrinkle into the system of Hacker with the motivation of providing a known, desirable and superior switch scheme allowing charge/discharge capability. 


12. The scalable power unit of claim 10, wherein the electric load is an electric motor.  
	Shrinkle teaches wherein the electric load is an electric motor (see para. 3).  
	It would have been obvious to incorporate said motor as taught by Shrinkle into the system of Hacker with the motivation to realize said vehicle of Hacker. 

Hacker teaches said traction battery powering a vehicle however fails to explicitly teach said vehicle load comprising one or more drive motors:
	20. The scalable power unit of claim 1 wherein the electric power unit is used for powering one or more drive motors of a riding vehicle.
	Shrinkle teaches wherein the electric power unit is used for powering one or more drive motors of a riding vehicle (para. 3).  
	It would have been obvious to provide said drive motor as taught by Shrinkle to realize said drive for said vehicle, as is known and common in the art when provided with a traction battery as taught by Hacker. 

Claim 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrinkle US 2014/0176073.

Hacker fails to teach:
18. The scalable power unit of claim 1, wherein each of the battery packs weighs less than 20 pounds.  
In re Rose, 105 USPQ 237 (CCPA 1955).

Hacker fails to teach:
19.  The scalable power unit of claim 1 wherein each battery pack is rated at about 1 kilowatt-hour of energy.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each battery pack is rated at about 1 kilowatt-hour of energy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	And/or, it would have been an obvious matter of design choice to size the battery pack as desired including each battery pack is rated at about 1 kilowatt-hour of energy, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker DE 102013114892A1 (note provided English translation used and referenced in the rejection below)  in view of Irish et al. GB 2545922A and Kim US 2019/0181659 and Barrass et al. US 2019/0214932.


13. The scalable power unit of claim 1, wherein each of the battery packs comprises an outer housing and a plurality of battery cells contained within the housing.  
	Barrass teaches wherein each of the battery packs comprises an outer housing and a plurality of battery cells contained within the housing (see FIG1).
	It would have been obvious to one of ordinary skill in the art to provide said housing and cell structure with the motivation to realize the module design at a desired power/voltage. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker DE 102013114892A1 (note provided English translation used and referenced in the rejection below)  in view of Kim US 2019/0181659 and Barrass et al. US 2019/0214932 and Laitinen US 2013/0183561.

Hacker fails to teach:
14. The scalable power unit of claim 13 wherein the outer housing of each of the plurality of battery packs is configured to receive and engage the outer housing of another battery pack such that the plurality of battery packs can be assembled in a stack.  
	Laitinen teaches wherein the outer housing of each of the plurality of battery packs is configured to receive and engage the outer housing of another battery pack such that the plurality of battery packs can be assembled in a stack (see stackable, para. 20).
	It would have been obvious to one of ordinary skill in the art to provide said stackable design as taught by Laitinen into the system of Hacker with the motivation to provide a known and desirable (stackable) means for storage and assembly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836